Citation Nr: 0730834	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-15 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with sciatica.

3.  Entitlement to service connection for arterial occlusive 
vascular disease (claimed as heart problems and closing of 
veins in legs).

4.  Entitlement to service connection for nervous problems.

5.  Entitlement to service connection for arthritis of the 
hips and knees.

6.  Entitlement to service connection for hypertension with 
heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had verified active duty from December 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied entitlement to the benefits 
sought on appeal.  The veteran currently resides overseas and 
his case is being handled by the Pittsburgh, Pennsylvania 
VARO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports active service from February 1956 to 
September 1957 and some service medical records for that 
period have been received.  He contends that the claimed 
disabilities are the results of accidents during his first 
and second periods of service.  

The Veterans Claims Assistance Act of 2000 requires VA to 
obtain medical examinations and opinions where there is 
competent evidence of current disability, and medical or lay 
evidence (including statements from the claimant) indicate 
that the current disability may be associated with the 
claimant's active service.  38 U.S.C.A. § 5103A (d)(2) (West 
2002).  The Board's previous remand for Social Security 
Administration records produced competent evidence of current 
disabilities and the veteran has related these to service.  
VA must now obtain competent medical opinions as to whether 
the claimed disabilities are, in fact, related to service.  

VCAA also requires VA to obtain Government records.  
38 U.S.C.A. § 5103A(b)(3) (2002).  The file indicates that 
the veteran last worked as a civilian employee of the Army 
and Air Force Exchange Service (AAFES), a branch of the 
Department of Defense.  Any medical records held by that 
organization should be obtained.  

This remand affords an opportunity to address some details.  
The RO should verify the veteran's first period of active 
service.  A VCAA notice letter was issued in March 2002, 
there have been some changes in the letter since then, 
notably in response to the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should verify the veteran's first 
period of active service from February 
1956 to September 1957.  

2.  The AOJ must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, request or tell the veteran 
to provide any evidence in his possession 
that pertains to the claim, or something 
to the effect that he should "give us 
everything you've got pertaining to your 
claim(s)."  See 38 C.F.R. § 3.159(b)(1) 
(2007).  

3.  After obtaining any necessary 
releases, the AOJ should request a copy 
of any medical records for the veteran 
in the possession of the AAFES.  

4.  Schedule the veteran for an 
examination of his spine, hips and 
knees.  The claims folder should be 
made available to the examiner for 
review prior to the examination and the 
report should show that the file was 
reviewed.  Any tests or studies needed 
to respond to the following questions 
should be done.  The examiner should 
respond with a complete explanation.  

a.  What are the correct diagnoses for 
the veteran's current lumbar spine, 
hip, and knee disorders? 

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the current back, hip, and knee 
disorders are the result of injury in 
service?  The examiner should 
specifically discuss the back 
complaints in the service medical 
records.  

5.  Schedule the veteran for a 
cardiovascular examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the report should show 
that the file was reviewed.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should respond with a 
complete explanation.  

a.  What are the correct diagnoses for 
the veteran's cardiovascular disorders, 
including heart disease and 
hypertension?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the current cardiovascular disorders, 
including heart disease and 
hypertension are the result of disease 
or injury in service?  The examiner 
should specifically discuss the 
infectious hepatitis in the service 
medical records.  

6.  Schedule the veteran for an 
examination for diabetes mellitus.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination and the report should show 
that the file was reviewed.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should respond with a 
complete explanation.  

a.  Is a diagnosis of diabetes 
confirmed for the veteran?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the current diabetes is the result of 
disease or injury in service?  The 
examiner should specifically discuss 
the infectious hepatitis in the service 
medical records.  

7.  Schedule the veteran for a 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the report should show 
that the file was reviewed.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should respond with a 
complete explanation.  

a.  What is the veteran's correct 
psychiatric diagnosis?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
a current psychiatric disorder is the 
result of disease or injury in service?  

8.  Thereafter, readjudicate the issues 
on appeal.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

